


Exhibit 10.1

 

CF INDUSTRIES HOLDINGS, INC.
2014 EQUITY AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Name of Grantee: [Name]

 

Restricted Stock Units: [Restricted_Stock Units]

 

Grant Date: [                          ]

 

Vesting Date: All Restricted Stock Units will vest on the third anniversary of
the Grant Date, but shall be subject to forfeiture or accelerated vesting as
described herein.

 

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms as defined in the CF Industries Holdings, Inc. 2014
Equity and Incentive Plan (the “Plan”).  Please review this Award Agreement and
promptly return a signed copy to Wendy Jablow Spertus in order to render the
grant effective.

 

*                                                                                        
*                                                                                        
*                                                                                        
*                                                                                        
*

 

1.                                      You have been granted the Restricted
Stock Units shown above pursuant to the Plan and subject to the terms and
conditions of the Plan and this Award Agreement. Each Restricted Stock Unit
represents the right to receive a share of Stock upon the vesting of the
Restricted Stock Unit.

 

2                                         From the Grant Date until the Vesting
Date, you may not sell, assign, transfer, donate, pledge or otherwise dispose of
the Restricted Stock Units (except by will or the laws of descent and
distribution).

 

3.                                      The Restricted Stock Units shall vest on
the Vesting Date, subject to earlier vesting and delivery upon a Change in
Control as provided for in Section 7(b) of the Plan or as otherwise provided
herein.  Shares of Stock shall be delivered (provided, that such delivery is
otherwise in accordance with federal and state securities laws) with respect to
the Restricted Stock Units as soon as practicable following the third
anniversary of the Grant Date (the “Delivery Date”) (or the date of your
Disability or death, as applicable), but in no event later than the end of the
calendar year in which the Delivery Date (or the date of your Disability or
death, as applicable) occurs or if later, within 30 days following the Delivery
Date (or the date of your Disability or death, as applicable).

 

4.                                      If your employment with the Company and
its Subsidiaries shall terminate for any reason other than due to your death,
Disability or Special Retirement (as defined below) prior to the Vesting Date,
the Restricted Stock Units shall be forfeited.  In the event of termination of
your employment due to your death or Disability prior to the Vesting Date, the
Restricted Stock Units shall vest as of such termination.  In the event of
termination of your employment due to Special Retirement prior to the Vesting
Date, the Restricted Stock Units shall vest on the date of such termination due
to Special Retirement, provided that the number of Restricted Stock Units that
shall become vested on the date of such termination due to Special Retirement
shall be pro-rated based the number of months you were employed prior to the
date of your termination due to Special Retirement, determined by multiplying
the number of Restricted Stock Units subject to this Award Agreement by a

 

--------------------------------------------------------------------------------


 

fraction, the numerator of which is the number of full months between the Grant
Date and the date of your termination due to Special Retirement and the
denominator of which is 36.

 

For purposes of this Award Agreement, “Disability” shall have the meaning
ascribed to such term in your individual employment, severance or other
agreement with the Company or, if you are not party to such an agreement,
“Disability” shall mean your inability because of ill health, physical or mental
disability, to perform your duties for a period of 180 days in any twelve month
period.  For purposes of this Award Agreement, “Special Retirement” shall mean
your termination of employment, other than for “Cause,” death or Disability,
following the attainment by you of at least age sixty with five (5) years of
continuous service with the Company as of the date of such termination of
employment, provided that, if you are, at the time of such termination of
employment, subject to the reporting requirements of Section 16 of the Exchange
Act, you have provided the Company with at least six months prior written notice
of your termination of employment and that notice has been accepted by the
Committee.  For purposes of this Award Agreement, “Cause” shall have the meaning
ascribed to such term in any individual employment, severance or other agreement
with the Company to which you are a party or, if you are not party to such an
agreement, “Cause” shall mean (i) dishonesty in the performance of your duties
or (ii) your malfeasance or misconduct in connection with your duties or any act
or omission which is injurious to the Company or its Subsidiaries or affiliates,
monetarily or otherwise, each as determined by the Committee in its sole
discretion.

 

For the avoidance of doubt and solely for purposes of this Award Agreement, if
you enter into an agreement with the Company to transition directly from an
employment relationship into a consulting relationship, you shall not, unless
otherwise determined by the Committee, be deemed to have terminated employment
upon such transition from an employment relationship into a consulting
relationship.  In the event of such a transition, the Restricted Stock Units
shall continue to be eligible to vest in accordance with their terms, as if no
termination had occurred, for so long as such consulting relationship remains in
effect.  The continued existence of the consulting relationship shall be
determined by the Committee or its delegate and the continued vesting of the
Restricted Stock Units shall not be construed for any other purpose to mean you
remain employed with the Company following such transition.

 

Neither the grant of the Restricted Stock Units, this Award Agreement nor any
other action taken pursuant to this Award Agreement shall constitute or be
evidence of any agreement or understanding, express or implied, that you have a
right to continue to provide services as an officer, director, employee or
consultant of the Company for any period of time or at any specific rate of
compensation.

 

5.                                      Unless and until a certificate or
certificates representing shares of Stock shall have been issued by the Company
as a result of the vesting of the Restricted Stock Units, you shall not have any
of the rights or privileges of a stockholder of the Company with respect to the
shares of Stock subject to the Restricted Stock Units.

 

6.                                      The Restricted Stock Units will carry
dividend equivalent rights related to any cash dividend paid by the Company
while the Restricted Stock Units are outstanding. In the event the Company pays
a cash dividend on its outstanding shares of Stock following the grant of the
Restricted Stock Units, then you will be entitled to receive on the date the
Company otherwise pays such cash dividend, a cash amount equal to the cash
dividend paid with respect to a share of Stock multiplied by the number of
Restricted Stock Units subject to the Award Agreement.

 

--------------------------------------------------------------------------------


 

7.                                      The Company or a Subsidiary shall
withhold all applicable taxes or other amounts required by law from all amounts
paid or delivered in respect of the Restricted Stock Units. You may satisfy the
withholding obligation by paying the amount of any taxes in cash or shares may
be withheld from the shares of Stock otherwise deliverable to satisfy the
obligation in full or in part. The amount of the tax withholding and, if
applicable, the number of shares to be withheld shall be determined by the
Committee or its delegate with reference to the Fair Market Value of the shares
of Stock when the withholding is required to be made.

 

8.                                      The intent of you and the Company is
that payments and benefits under this Agreement and the Award be exempt from, or
comply with, Section 409A of the Internal Revenue Code (the “Code”), and
accordingly, to the maximum extent permitted, this Agreement and the Award shall
be interpreted and administered to be in accordance therewith. Each payment
under this Agreement and the Award shall be construed as a separate identified
payment for purposes of Section 409A of the Code, and any payments described in
this Agreement and the Award that are due within the “short term deferral
period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
(i) you shall not be considered to have terminated employment for purposes of
this Award Agreement and no payments shall be due to you under this Award
Agreement that are payable upon your termination of employment until you would
be considered to have incurred a “separation from service” from the Company
within the meaning of Section 409A of the Code and (ii) amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement and the Award during the six-month period immediately following
your separation from service shall instead be paid on the first business day
after the date that is six months following your separation from service (or, if
earlier, your death).

 

9.                                      The Plan is incorporated herein by
reference.  The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of you and the Company with
respect to the subject matter hereof, and may not be modified except by means of
a writing signed by you and the Company.  If there is a conflict between the
terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan shall govern. This Award
Agreement is governed by the internal substantive laws, but not the choice of
law rules, of the State of Delaware.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree this Award is granted under and governed by the terms and
conditions of the Plan, the terms of which are incorporated herein, and this
Award Agreement.  You have reviewed the Plan and this Award Agreement in their
entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understand all provisions of the Plan
and Award Agreement.  You hereby agree to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
relating to the Plan and Award Agreement.  You further agree to notify the
Company upon any change in your residential address shown below.

 

--------------------------------------------------------------------------------


 

GRANTEE

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

 

 

[Name]

 

By: Wendy Jablow Spertus

[Address]

 

Title: Sr. Vice President, Human Resources

[City], [State] [Zipcode]

 

 

 

--------------------------------------------------------------------------------
